DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 24 February 2022. These drawings are accepted.
Specification
The amendments to the specification were received on 24 February 2022.  These amendments to the specification are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 12, the recitation “four profiles” should be “four folded profiles”.
Claim 23 is objected to because of the following informalities: In line 1, the recitation “wherein the outer” should be “wherein outer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-11, 15, 17, 19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,034,543 B1 (Burnett).
With respect to claim 1: Burnett discloses a method of assembling a cabinet frame (furniture unit 10), the method comprising the steps of: a) establishing a first folding area (one of the folds 106 (not numbered) in Fig. 7A) in a profile (substrate 46 forming shelf 18c), the first folding area 5comprise a first cutout part (channel 202) oriented in a first direction, b) establishing a second folding area (a second of the folds 106 (not numbered) in Fig. 7A) in the profile, the second folding area comprise a second cutout part (channel 202) oriented in a second direction perpendicular to the first direction (e.g., the fold 106/channel 202 along the top edge of upper surface 90 is perpendicular to the fold 106/channel 202 along the left or right edge of upper surface 90), c) folding the profile at the first folding area in the first direction defined 10by the first cutout part, d) folding the profile at the second folding area in the second direction defined by the second cutout part, e) repeating steps a) - d) to establish three folded profiles (each shelf section 12-
Further regarding the claimed “folded profiles” and repeating of steps, each of Burnett’s shelf sections 12-1, 12-2, and 12-n in Fig. 1 is relied upon as one claimed “folded profile”. The relied-upon configuration is that disclosed at Burnett Fig. 7A and Col. 12, in which each shelf section 12-1/12-2/12-n includes one shelf 18c (in lieu of the shelf 18 in Fig. 1). 
The claimed steps a) - d) are met by forming the shelf 18c of a particular shelf section 12-1/12-2/12-n. In the process of forming the three shelf sections 12-1, 12-2, and 12-n in Fig. 1, the steps of forming a shelf 18c are repeated three times. 
The process of attaching each shelf 18c and backer 24 to the legs 20 and 22 of a given shelf section 12-1/12-2/12-n is encompassed by one or more non-recited method steps. The claim uses “comprising” as the transitional phrase, which leaves the claim open to non-recited method steps. 
Regarding the claim limitations to establishing four folded profiles by repeating steps a) - d), Burnett Figs. 1-2 show three shelf sections 12-1, 12-2, and 12-n. 
However, Burnett Col. 5 lines 16-28 disclose that furniture unit 10 includes one or more shelf sections 12-1, 12-2...12-n. This leaves open the possibility of having more than the three sections 12-1, 12-2, and 12-n shown in Figs. 1-2. 
Further, it has been held that duplicating the essential working parts of an invention involves only routine skill in the art. 

One would be motivated to make such a modification in order to provide a larger furniture unit 10, with an additional shelf 18c and shelf section 12-xx, to thereby have a greater storage capacity.
Making an additional fourth shelf section 12-xx makes obvious “to establish four folded profiles” as claimed. Connecting the sections 12-1, 12-2, 12-n, and 12-xx together using connectors 14 makes obvious “connecting the four profiles to form a cabinet frame” as claimed. 
With respect to claim 3: As modified, there are four shelf sections 12 vertically stacked upon one another, thereby forming the furniture unit 10. It is obvious to connect the lower two shelf sections 12 together (forms “a first cabinet part” as claimed), then connect the upper two shelf sections 12 together (forms “a second cabinet part” as claimed), and lastly connect the two sub-assemblies to form the furniture unit 10. This makes obvious the claim as written. 
With respect to claim 4: See Fig. 10A. The female portion 209 meets “an additional cut-out part” as claimed. 
With respect to claim 5: Burnett’s shelf sections 12 are interconnected by connectors 14 (Figs. 1-2). When mounted to a single shelf section 12, part of the connector 14 is inside the shelf section 12, and part extends outside the shelf section 12. 

Burnett meets the claim as written, except for mounting the connectors 14 before folding the folds 106. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the connectors 14 on the yet-to-be folded substrate 46, before the folds 106 are folded, as an obvious variation of the manufacturing/assembly steps of Burnett’s furniture unit 10. Assembling Burnett’s furniture unit 10 by rearranging or reordering the existing assembly steps is an obvious modification of Burnett’s invention. 
One would be motivated to make such a modification to the order of manufacturing/assembly steps so that the shelf sections 12 are ready to be interconnected as soon as the folds 106 are folded. 
With respect to claim 6: The profiles (substrates 46) are mounted by the corner fittings (connectors 14) as claimed. The connectors 14 include a protruding part (coupling portion 34 or 36), but is not disclosed as flexible. The connectors 14 do not include a nut, threaded part, or flexible protruding part as claimed.
Burnett uses a threaded part (secondary connector 226) to connect the shelves 18 (Figs. 10C-10D). Primary connector 222 is a nut. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Burnett’s connectors 222 and 226 to the connectors 14, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

With respect to claim 8: See Fig. 10A. Male portion 207 and/or female portion 209 define “a folding angle support part” as claimed. 
With respect to claim 9: By making the same modifications as in the rejections above, Burnett makes obvious a cabinet frame (furniture unit 10) assembled by four folded profiles (shelf sections 12-1, 12-2, 12-n, and 12-xx) each having a first folding area (one of the folds 106 in shelf 18c of Fig. 7A) and a second folding area (a second of the folds 106 in shelf 18c of Fig. 7A),WO 2019/161869PCT/DK2019/05006725 wherein the first folding area comprises a cutout part (channel 202) oriented in a first direction and the second folding area comprises a cutout part (channel 202) oriented in a second direction, wherein the second direction is perpendicular to the first direction (e.g., in Fig. 7A, the fold 106/channel 202 along the top edge of upper surface 90 is perpendicular to the fold 106/channel 202 along the left or right edge of upper surface 90).
Similarly to claim 1, claim 9 uses “comprising” and “having”. This leaves claim 9 open to non-recited claim elements. Burnett’s backer 24, leg 20, and leg 22 are considered non-recited claim elements of the claimed “folded profiles”. 
With respect to claim 10: See Fig. 10A. Male portion 207 and female portion 209 define “a folding angle support part” as claimed. Male portion 207 is the claimed “protruding part”, and female portion 209 is the claimed “cave in part”.
With respect to claim 11: See Fig. 10A. The area at common edge 208 and the angle α defines “at least one folding recess” as claimed. 
With respect to claim 15: See the rejection of claim 6. It is obvious to add Burnett’s threaded connectors 222 and 226 at the connectors 14, to thereby preclude unwanted or unexpected separation of the connectors 14 and shelf sections 12. 
In such a configuration, connector 14 is “a corner fitting” as claimed. The coupling portion 34 or 36 of the connector 14 that is inside the shelf section 12 is “a first corner fitting part” as claimed. 
In such a configuration, the threaded connector 226 passes through a hole in the shelf section 12, a hole in the connector 14, and into the threaded hole 224 in connector 222. One or more of the aforementioned holes meets “one or more holes” as claimed. The connector 226, as modified, is “a bolt” as claimed. 
With respect to claim 17: The connectors 14 include a protruding part (coupling portion 34 or 36), but is not disclosed as flexible. Burnett remains silent as to what the connectors 14 are made of. 
Burnett discloses the use of medium-density fiberboard, polymer, particle board, polyvinyl chloride, paper, and polypropylene for the substrate 46 (Col. 6 lines 56-67). The medium-density fiberboard, polymer, particle board, polyvinyl chloride, paper, and polypropylene necessarily have a non-zero flexibility (elastic modulus).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use medium-density fiberboard, polymer, particle board, polyvinyl chloride, paper, or polypropylene for the connectors 14, to thereby use the same materials throughout the furniture unit 10. 

With respect to claim 19: In Fig. 7A, the fold 106/channel 202 along the top edge of upper surface 90 is rotated 90 degrees on the profile with respect to the fold 106/channel 202 along the left or right edge of upper surface 90.
With respect to claim 22: See Burnett Col. 6 lines 56-67 for the use of medium-density fiberboard, polymer, particle board, polyvinyl chloride, paper, and polypropylene for the substrate 46. Polymer, polyvinyl chloride, and/or polypropylene meet “plastic” as claimed. 
With respect to claim 23: The claim, as written, states “wherein the outer dimensions of the profile are between 10x10mm and 50x50mm”. The Applicant, at [0081], discloses that the profiles “may have any geometry including circular and triangular depending on use and price. Using other geometry than square formed may lead to profiles 1, which when folded have other geometry than square formed.” 
In light of the specification, the claim is not interpreted as requiring a square shape (IE - equal height and width). In light of the specification, the claim is interpreted to encompass any geometry, so long as 1) the outer dimensions of said geometry fits within a square of 50x50mm (1.969x1.969 in) and 2) is at least 10mm (0.394 in) in each of the height and width directions. 
Burnett Col. 1 discloses the furniture unit may be used in homes and offices. Examples given include countertops, drawer boxes, speaker boxes, and other items. Burnett Col. 5 discloses furniture unit 10 as a bookcase, but may include other types of home or office furniture or fixtures (e.g., tables, bed frames, desks, etc.). 

Burnett’s explicit disclosure of varying what the furniture unit 10 is suggests to one of ordinary skill in the art that the unit 10 could be any known home or office furniture or fixture. 
It has been held that a change in size of a component is within the level of ordinary skill in the art.
When making a small item of furniture, like a small desk organizer or spice rack/cabinet, it is obvious for the shelf 18c to have a vertical height and a horizontal depth each between 0.394 inches and 1.969 inches, by simply changing the size of the furniture unit 10/shelf 18c. In a side elevation view, it is obvious for the shelf 18c to be more than 0.394 inches wide, but less than 1.969 inches wide. In a side elevation view, it is obvious for the shelf 18c to be more than 0.394 inches tall, but less than 1.969 inches tall. This makes obvious the claim as written.
With respect to claim 24: In the embodiment of Fig. 7A, each shelf 18c includes a solid upper surface 90 and a solid lower surface 74. Each shelf section 12 is relied upon as one of the “four folded profiles”. 
Burnett, as modified, meets “wherein each of the four folded profiles (shelf section 12-1, 12-2, 12-n, and 12-xx) form part of one vertical part (leg 20, leg 22, or backer 24) and two horizontal parts (upper surface 90 and lower surface 74) of the cabinet frame (furniture unit 10) when the cabinet frame is in an upright position” as claimed. 
With respect to claim 25: See Fig. 4A. The lateral sides form “two folded corners” as claimed. See Figs. 1-2. The connectors 14 form “a corner support element” as claimed. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,034,543 B1 (Burnett) as applied to claim 15 above, and further in view of US 2016/0363150 A1 (Schindler).
With respect to claim 18: Burnett’s connectors 14 have the two coupling portions 34 and 36 (Figs. 1-2). When one of the coupling portions 34 or 36 is inserted into the shelf section 12, the other coupling portion 34 or 36 extends outwardly therefrom. The coupling portions 34 and 36 are not perpendicular to each other.
Schindler discloses a corner connector 20 that connects three profiles AA, BB, and CC together at perpendicular angles to each other. The connector 20 has portions 210, 220, and 270/272 which are inserted into the profiles. Said portions 210, 220, and 270/272 are mutually perpendicular to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Burnett’s connectors 14 such that the coupling portions 34 and 36 are perpendicular to each other, similarly to the branches 210 and 220 of Schindler’s connector 20, in order to add a top and/or bottom to Burnett’s item of furniture 10. 
See Burnett Figs. 1-2. It is obvious to use the modified connectors 14 instead of the caps 16, to thereby attach a top and/or bottom. The top and/or bottom is constructed like the sides of the item of furniture 10, but extend(s) horizontally instead of vertically.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 26-27 are allowed.
Additionally, the claim objections made above in this Office action must be overcome in order to place the claims in condition for allowance. 
Response to Arguments
The specification and drawing objections made in the previous Office action are withdrawn, as being overcome by the amendments dated 24 February 2022. 
Most of the claim objections made in the previous Office action are withdrawn, as being overcome by the amendments dated 24 February 2022. Please see above in this Office action for the remaining two claim objections.
The claim rejections under 35 U.S.C. § 112 made in the previous Office action are withdrawn, as being overcome by the amendments dated 24 February 2022.
The Applicant’s remarks regarding the rejections under 35 U.S.C. § 103 made in the previous Office action are rendered moot by a new interpretation of Burnett, as set forth in the rejections above. The new rejections are necessitated by the amendments dated 24 February 2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637